MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing                                           FILED
the defense of res judicata, collateral                                            Jan 22 2021, 8:20 am
estoppel, or the law of the case.
                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brian A. Karle                                           Theodore E. Rokita
Ball Eggleston, PC                                       Attorney General of Indiana
Lafayette, Indiana
                                                         Myriam Serrano-Colon
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jerald J. Roberts,                                       January 22, 2021
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-1478
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Steven P. Meyer,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D02-2004-F3-10



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021               Page 1 of 9
                                          Case Summary
[1]   After pleading guilty to Level 5 felony domestic battery with a deadly weapon

      and Class A misdemeanor invasion of privacy, Jerald Roberts was sentenced to

      an aggregate five-year term. In sentencing Roberts, the trial court ordered that

      two years be executed in the Department of Correction (“DOC”) and the

      remaining three years be suspended to probation. Roberts challenges his

      sentence on appeal, arguing that his five-year sentence is inappropriate. We

      affirm.



                            Facts and Procedural History
[2]   On April 10, 2020, Roberts became upset because his wife “wanted to leave the

      [family’s] home” but he “didn’t want her to leave.” Tr. Vol. II p. 21. In an

      attempt to keep his wife from leaving the home, Roberts struck her “with the

      butt end of [a] machete.” Tr. Vol. II p. 21. As a result of Roberts’s actions, on

      April 15, 2020, the State charged Roberts with Level 3 felony criminal

      confinement, Level 5 felony domestic battery by means of a deadly weapon,

      and two counts of Level 5 felony intimidation. During an initial hearing on

      these charges, Roberts was instructed that he was to have no contact with his

      wife. However, despite being aware that he was not to contact his wife, Roberts

      subsequently contacted her via telephone from the jail. After Roberts contacted

      his wife, on June 22, 2020, the State amended the charging information to

      include a charge of Class A misdemeanor invasion of privacy.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021   Page 2 of 9
[3]   On June 23, 2020, Roberts pled guilty to Level 3 felony domestic battery by

      means of a deadly weapon and Class A misdemeanor invasion of property. In

      exchange for Roberts’s guilty plea, the State agreed to dismiss the remaining

      charges. On July 31, 2020, the trial court accepted Roberts’s guilty plea and

      sentenced him to an aggregate five-year sentence. In imposing this sentence,

      the trial court ordered that two years be executed in the DOC and the

      remaining three years suspended to probation.1



                                  Discussion and Decision
[4]   Roberts contends that his aggregate five-year sentence is inappropriate. Indiana

      Appellate Rule 7(B) provides that “[t]he Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In analyzing such claims, we “concentrate

      less on comparing the facts of [the case at issue] to others, whether real or

      hypothetical, and more on focusing on the nature, extent, and depravity of the

      offense for which the defendant is being sentenced, and what it reveals about

      the defendant’s character.” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

      2008) (internal quotation omitted). The defendant bears the burden of




      1
        The trial court ordered that the first year of probation “be on Community Corrections as a condition of
      Probation.” Tr. Vol. II p. 48.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021                  Page 3 of 9
      persuading us that his sentence is inappropriate. Sanchez v. State, 891 N.E.2d

      174, 176 (Ind. Ct. App. 2008).


[5]   The trial court sentenced Roberts to a four-year term for his Level 5 felony

      domestic battery conviction and a one-year term for his Class A misdemeanor

      invasion of privacy conviction. The trial court ordered that the sentences run

      consecutively. Indiana Code section 35-50-2-6 provides that “[a] person who

      commits a Level 5 felony … shall be imprisoned for a fixed term of between

      one (1) and six (6) years, with the advisory sentence being three (3) years.”

      Indiana Code section 35-50-3-2 provides that “[a] person who commits a Class

      A misdemeanor shall be imprisoned for a fixed term of not more than one (1)

      year.” Thus, while the trial court imposed a slightly-aggravated sentence in

      sentencing Roberts, the trial court ordered that only two of those years be

      served in the DOC with the remaining three years suspended to probation.


[6]   In challenging the appropriateness of his sentence, Roberts argues that neither

      of his offenses were “more egregious than the ‘typical’ offense of that kind.”

      Appellant’s Br. p. 8. We cannot agree. As for the Level 5 felony domestic

      battery conviction, Roberts struck his wife “with the butt end of [a] machete”

      because he “didn’t want her to leave” their home. Tr. Vol. II p. 21. As the

      State points out, Roberts admitted to attempting to kill his wife, stating that at

      the time of the attack on his wife, “he was on methamphetamine and had not

      slept in about two weeks.” Ex. Vol. p. 6. As for the Class A misdemeanor




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021   Page 4 of 9
      invasion of privacy conviction, Roberts continued to contact his wife via

      telephone from jail despite being aware that he had been ordered not to do so. 2


[7]   As for his character, we reiterate that Roberts admitted that he attempted to kill

      his wife with a machete. He then knowingly violated a court order by

      contacting her via telephone. We agree with the State that Roberts’s apparent

      disregard for his wife’s well-being and court orders does not reflect well on his

      character.3


[8]   Roberts argues that his lack of a significant criminal history reflects well on his

      character. The record reflects that in 2000, Roberts was charged with Class A

      misdemeanor possession of “Marijuana/Hash Oil/Hashish/Salvia/Synthetic

      Cannabinoid” but the trial court agreed to withhold prosecution if Roberts paid

      certain fines and costs, served ten days on the road crew, and completed a drug-

      treatment program. Appellant’s App. Vol. II p. 74. In 2019, Roberts was

      convicted of Class A misdemeanor cemetery mischief and was placed on

      probation, the conditions of which he is alleged to have violated on three

      separate occasions. Also in 2019, Roberts was charged with Class A

      misdemeanor theft. The theft case was pending, and Roberts had been released

      from pre-trial incarceration on bond, at the time he committed the underlying




      2
       Roberts indicated that despite the fact that a “no contact order remains in place,” he and his wife are
      maintaining “regular contact” during his incarceration. Ex. Vol. p. 9.
      3
        We do not believe that the fact that Roberts’s wife has requested that Roberts receive leniency reflects
      positively on Roberts’s character given that he admitted to attempting to kill her.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021                    Page 5 of 9
       domestic battery.4 The State subsequently sought to revoke Roberts’s bond.

       While Roberts’s criminal history may be classified as relatively minor, it is

       worth noting that he has committed various criminal acts resulting in three

       separate criminal cases being filed against him since 2019. In addition, the

       record reflects that Roberts has failed to reform his behavior despite various

       opportunities to do so and has repeatedly demonstrated both a disregard for and

       inability to abide by the laws of this state.


[9]    Roberts also argues that it reflects well on his character that he “accepted

       responsibility, pleaded guilty, and showed remorse for his conduct.”

       Appellant’s Br. p. 13. While remorse and acceptance of responsibility may

       generally reflect well on one’s character, we note that in this case, Roberts

       received a substantial benefit from his plea as three charges, including one Level

       3 felony and two Level 5 felonies, were dismissed as a result of his plea

       agreement.


[10]   Roberts also points to his mental health issues. The record reflects that Roberts

       was aware that he was suffering from mental health issues at the time of his

       attack on his wife but was not taking any steps to address these issues. Roberts

       admitted prior to sentencing “that his wife has been trying to convince him to

       quit drugs and get mental treatment for years, but he has never been committed

       to it.” Ex. Vol. p. 9. In addition, the trial court took Roberts’s mental illness




       4
         Roberts pled guilty to this offense in the same plea agreement in which he pled guilty to the underlying
       domestic battery and invasion of privacy charges.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021                   Page 6 of 9
       into consideration and crafted a sentence that would provide Roberts the

       opportunity to receive treatment for his mental-health issues.


[11]   In sentencing Roberts, the trial court considered various factors relating to

       Roberts’s character, including his mental-health issues, and issued the following

       sentencing statement:


               It was alarming to me quite honestly to read that statement …
               where he referred to trying to kill his wife. It’s very alarming.
               And that’s his own words.… So, that’s very, very alarming.…
               Let me first start by saying I do believe that there’s a serious
               mental health issue here.… And perhaps he has been decreasing
               for, destabilizing for the last, last two years. That’s unfortunate.
               So, I do think that the mental health issue here is, is an important
               element to consider as a mitigator, including the P.T.S.D. finding
               and that he’s obviously deteriorated the last couple of years.
               And, it appears to me that, that was probably taken into
               consideration and perhaps even the victim[’]s wishes were taken
               consideration in pleading this down from the more serious Level
               3 Felony down to the Level 5. So, I think I have to balance how
               much more consideration do I give that in the, given the fact that
               he, it appears he received a substantial benefit already for this
               being pled down … to the Level 5. So, that goes into my
               considerations somewhat. But, as I said, I think the, the
               strongest most substantial mitigator here is the mental health.
               And I always like to give strong consideration to … serious
               mental health issues. Those issues need to be addressed
               appropriately so that they can learn how to function in society
               and not be a danger to the community. Another mitigator is …
               that he did pled guilty and he accepted responsibility for his
               crimes. But again, that’s diminished I think somewhat by the
               fact that he received the benefit of the plea agreement. The
               mental health issue also I am going to diminish it somewhat by
               the fact that he was clearly aware that he was having these
               problems and really didn’t do anything to go address it even after
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021   Page 7 of 9
               the wife was pleading with him.… So, he was aware of the
               problem and he neglected to go get the treatment when he could
               have and when he had the support to do so. He has substance
               abuse issues.… [I]t seems pretty clear in reading these reports
               that he was self-medicating after some point. He started taking
               the meth to deal with these mental health issues and some other
               things. So, I think he was aware of some of these issues that he
               had and he, he was aware that there was an ability to treat it in a
               different way th[a]n what he did. But he allowed this to escalate
               to get way out of hand, way out of hand. Another mitigator is
               that there was a substantial period of law-abiding life.… [U]p
               until at least the time of the, these other offenses that were
               committed in [2019], he was leading, leading a fairly law-abiding
               life [and] … [t]here was a substantial period of no criminal
               history. And he does have strong family support. I know that
               the victim is here today and she is asking for leniency…. But
               what I want to say and acknowledge is, that this Court I think
               always takes an attempt to acknowledge mental health issues and
               substance abuse issues. And it doesn’t always throw people in
               jail for committing crimes if they have an underlying issue. But
               sir you crossed the line. You crossed the line when you
               committed this kind of an offense with a deadly weapon and the
               manner in which you did it.… So, when I see crimes like this
               involving deadly weapons, it just crosses the line sir, and, and,
               and I just can’t ignore it and just can’t give you time served and
               let you go out and get treatment. There has to be some kind of
               balance with rehabilitation but also punishment given the
               seriousness and the nature of the crime.


       Tr. Vol. II pp. 43–46.


[12]   The trial court’s sentencing statement makes it clear that in sentencing Roberts

       to an aggregate five-year term, with two years in the DOC followed by three

       years of supervised probation, the court was attempting to strike a balance


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021   Page 8 of 9
       between the serious nature of Roberts’s crimes and his need for mental health

       treatment. We agree with the trial court that Roberts “crossed the line” when

       he struck his wife with a machete. Tr. Vol. II p. 46. Roberts has failed to

       convince us that his aggregate five-year sentence is inappropriate. See Sanchez,

       891 N.E.2d at 176 (“The defendant bears the burden of persuading us that his

       sentence is inappropriate.”).


[13]   The judgment of the trial court is affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1478 | January 22, 2021   Page 9 of 9